Title: To George Washington from James Clinton, 12 July 1781
From: Clinton, James
To: Washington, George


                  
                     Sir,
                     Albany July 12th 1781
                  
                  Your Excellency’s favor I have been this day honor’d with, the contents of which shall be punctualy attended to: the 2d Regt is encamped at this place, and every thing kept in the most perfect readiness to embark on the shortest notice.
                  This day I have written to Col. Hay on the subject of supplies for this department and pointed out the necessity of having a quantity of beef forwarded on previous to the arrival of the troops from the eastward.
                  Your Excellency’s Directions respecting the cartel between the people of Vermont & the Governor of Canada shall be communicated to Mr Chittenden the first oppertunity, and I cannot suppress my fears for the consequence of the intercourse maintained between them.
                  This moment a letter for the Governor from Col. Willet under a flying seal was handed me giving an account of an Action between him and a party of Indians, on the 10th inst. at a place called Curry’s Town, in which the advantage was ours, the enemy being driven from every position they took.  The Colonel’s loss was Captain MHain a volunteer who had been Captain in the Lines last year, a valuable Officer, and thirteen Privates killed wounded & missing—A few days previous to the Action, Captain Ellsworth of his Regiment was killed, supposed by the same party, while on a Scout.  I have the honor to be Sir your Excys most obt
                  
                     James Clinton
                  
               